In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-12-00001-CR


                         CHRISTIAN JOHN LOPEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                     Hale County, Texas
              Trial Court No. B18808-1105, Honorable Edward Lee Self, Presiding

                                   November 14, 2013

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Christian John Lopez appeals his jury conviction for the state jail felony

offense of criminal mischief1 and the resulting suspended sentence of two years of

imprisonment in a state jail facility. Through one issue, appellant contends the trial

court erred in excluding impeachment evidence. We will affirm.




      1
          Tex. Penal Code Ann. § 28.03 (West Supp. 2013).
                                     Background


      Because the appeal does not challenge the sufficiency of the evidence

supporting conviction, we relate only those facts necessary to an understanding of

appellant’s issue.   Appellant was indicted for intentionally or knowingly damaging a

Chevrolet Lumina by shooting at the car with an air pistol, without the consent of its

owner. The complainant, Michael Landeros, called police to report shots had been fired

at his vehicle while it was parked at an address in Plainview. The responding officer

took photographs of the damage.


      Evidence showed that Landeros and appellant both had dated a young woman

named Ashley Najera.      Landeros testified he took Najera to her home in the early

morning hours and appellant shot at his car with a BB handgun.


      Najera testified as a witness for appellant. She said she was near the car and

ran inside when the shooting started. She did not see who the shooter was. She

further testified she found appellant asleep inside her home. Her mother also testified

appellant had been inside their home since about 10:30 that evening.


      Appellant, in his testimony, denied the shooting and told the jury the only gun he

owned was a BB rifle.


      There was other evidence of tensions among appellant, Landeros and Najera,

including evidence of a protective order prohibiting Landeros from contacting Najera.

During her testimony, appellant asked Najera, “Has Mr. Landeros ever asked you to lie

for him?” She said, “Yes.” Appellant then asked, “What was that about?” The State



                                           2
then objected, raising objections of relevance and “improper impeachment.” The court

sustained the objection. Appellant moved on to another topic.


         The jury found appellant guilty as charged in the indictment and punishment was

assessed as noted. This appeal followed.


                                          Analysis


         In his sole issue on appeal, appellant argues the trial court reversibly erred when

it sustained the State’s objection to his question of Najera, which, appellant argues, was

for the purpose of impeaching Landeros by showing his history of lying.


         We review a trial court's decision to admit or exclude evidence under an abuse of

discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010);

Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003). A trial court abuses its

discretion if its determination "lies outside the zone of reasonable disagreement."

Martinez, 327 S.W.3d at 736; Montgomery v. State, 810 S.W.2d 372, 379 (Tex. Crim.

App. 1991) (op. on rehearing).


         The State contends appellant’s issue was not preserved for review. We must

agree.


         The Court of Criminal Appeals has ruled that error in the exclusion of evidence

may not be raised on appeal unless the proponent of the evidence perfected an offer of

proof or a bill of exceptions at trial. Guidry v. State, 9 S.W.3d 133, 153 (Tex. Crim. App.

1999), citing Green v. State, 840 S.W.2d 394, 407 (Tex. Crim. App. 1992). As the

record in this case is presented to us, it gives us no way of knowing how Najera would


                                              3
have responded to appellant’s question, thus we do not know what testimony the trial

court excluded. Without a showing of what the testimony would have been, or an offer

of a statement concerning what the excluded evidence would show, nothing is

presented for our review. Guidry, 9 S.W.3d at 153, citing Stewart v. State, 686 S.W.2d
118 (Tex. Crim. App. 1984). Appellant’s sole issue on appeal is overruled.


      We affirm the judgment of the trial court.




                                                   James T. Campbell
                                                       Justice




Do not publish.




                                            4